Title: From James Madison to James Monroe, 31 October 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpr. Ocr. 31. 1823
        
        I this moment only receive your letter of the 17th. Mine by this mail renders nothing more necessary in answer to it. I understand Mr. Crawford is so far recovered that he hopes to be on the road for Washington in a few days. His weakness I presume will make his journey very slow. Sending this with some other letters by an extra messenger who will hardly reach the P. Office in time I add only my affece. respects
        
          James Madison
        
      